                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

PRIDE HOLDINGS, LLC,                  )
                                      )
           Plaintiff,                 )
                                      )
      v.                              )             19 C 659
                                      )
KIRSTJEN NIELSON, Secretary,          )             Judge John Z. Lee
U.S. Department of Homeland Security, )
L. FRANCIS CISSNA, Director,          )
United States Citizenship and         )
Immigration Services, MATTHEW G.      )
WHITAKER, Acting Attorney General,    )
and THE UNITED STATES OF AMERICA, )
                                      )
           Defendants.                )

                   MEMORANDUM OPINION AND ORDER

      Pride Holdings LLC (“Pride”) seeks review of the decision by United States

Citizenship and Naturalization Services (“USCIS”) to deny Pride’s request for a

preference visa for its Chief Executive Officer, Aboobacker Puthankote Vadakeveetil.

Invoking the Administrative Procedure Act (“APA”), Pride urges the Court to set

aside the Agency’s decision as arbitrary and capricious. See 5 U.S.C. § 706(2)(A). The

parties have submitted cross-motions for summary judgment [12][13].          For the

reasons below, the Defendants’ motion is granted, and Pride’s motion is denied.
                                     Background1

I.     The Visa Framework

       Under some circumstances, an executive or manager employed by a

multinational firm may qualify for a preference visa.          See 8 U.S.C. § 1153; 8

C.F.R. § 204.5(j). To secure such a visa, a firm must show that its employee: (1) has

worked “for at least 1 year [at the] firm” and (2) will “continue to render services . . .

in a capacity that is managerial or executive.” 8 U.S.C. § 1153.

       The relevant regulations define “executive capacity” as “an assignment within

an organization in which the employee primarily” engages in four types of activities:

       (A) Directs the management of the organization or a major component
           or function of the organization;
       (B) Establishes the goals and policies of the organization, component,
           or function;
       (C) Exercises wide latitude in discretionary decisionmaking; and
       (D) Receives only general supervision or direction from higher level
           executives, the board of directors, or stockholders of the
           organization.

8 C.F.R. § 204.5(j)(2).

II.    Pride’s I-140 Petition

       Pride Financial Dubai (“Pride Dubai”) is a diversified holding company based

in the United Arab Emirates. See R. at 123–34. For years, Vadakeveetil served as

that firm’s Managing Director. Id. Hoping to win clients in the United States, Pride

Dubai dispatched Vadakeveetil to Schaumburg, Illinois to act as CEO of its U.S.

subsidiary, Pride Holdings. Id.


1      Unless otherwise noted, this factual summary draws on the administrative record.
See generally R., ECF No. 10.



                                            2
       A few months after Vadakeveetil set up shop in Schaumburg, Pride filed an I-

140 (“Immigrant Visa for Alien Workers”) form with the USCIS. Id. at 361–66. In

that petition, Pride asserted that Vadakeveetil had acted as an executive when he

was employed in Dubai and that he would continue to do so in the United States. Id.

For those reasons, Pride requested that the Agency grant Vadakeveetil a preference

visa. Id. at 378–79.

       Upon initial review, the Agency wrote Pride a letter informing it that

“additional evidence [was] needed” because it “c[ould not] determine if the beneficiary

ha[d] met” the statutory requirements. Id. at 113. In that Request for Evidence

(“RFE”), the Agency directed Pride to supply a letter describing Vadakeveetil’s

“specific daily tasks,” along with an organization chart, tax forms, and other

documents. Id. at 111–16. Pride promptly provided the requested records. Id. at

118–22.

III.   The Agency’s Decision

       After reviewing the supplemental documentation, the Agency rejected Pride’s

I-140 petition on March 20, 2018. Id. at 1–10. “[D]ue to the broad and vague list of

job duties [submitted],” the Agency explained, “[it] is unclear how much time the

beneficiary spent in each duty or task.”      Id. at 5.   Pride’s “organization chart

indicate[s] that the beneficiary will have eleven direct subordinates,” the Agency

added, “and provide[s] broad and vague titles for these un-named, yet to be hired,

subordinates.” Id. “It appears that the beneficiary [will] spend[ ] much of his time




                                          3
performing non-qualifying duties to hire and train subordinates,” the Agency

concluded, “and does not intend to primarily perform in a managerial capacity.” Id.

         Believing the denial to be improper, Pride lodged multiple administrative

appeals and a motion to reconsider. Id. at 11–110. But the Agency rebuffed those

requests. Id. Pride then filed this lawsuit seeking review of the Agency’s decision

under the APA. See Compl., ECF No. 1.

                                   Legal Standard

         Under the APA, a reviewing court must set aside an agency decision that is

“arbitrary [or] capricious.” 5 U.S.C. § 706(2)(A). “A determination is arbitrary and

capricious if it runs counter to the evidence before the agency, or is so implausible

that it could not be ascribed to a difference in view or the product of agency expertise.”

Orchard Hill Bldg. Co. v. U.S. Army Corps of Eng’rs, 893 F.3d 1017, 1024 (7th Cir.

2018).

         Generally, “the scope of review is narrow and a court must not substitute its

judgment for that of the agency.” Abraham Lincoln Mem’l Hosp. v. Sebelius, 698 F.3d

536, 547 (7th Cir. 2012). Still, a “reviewing court should not attempt itself to make

up for . . . deficiencies” in an agency’s reasoning, or “supply a reasoned basis for the

agency’s action that the agency itself has not given.” Zero Zone, Inc. v. U.S. Dep’t of

Energy, 832 F.3d 654, 668 (7th Cir. 2016) (citation and quotation marks omitted).

         Courts use summary judgment “as a mechanism for deciding, as a matter of

law, whether the agency action passes muster under the APA.” GB Int’l v. Crandall,

403 F. Supp. 3d 927, 931 (W.D. Wash. 2019); see Little Co. of Mary Hosp. v. Sebelius,




                                            4
587 F.3d 849, 853 (7th Cir. 2009).         Review is based solely on the record in the

administrative proceeding below, and the court does not take or consider new

evidence. See Hunger v. Leininger, 15 F.3d 664, 669 (7th Cir. 1994).

                                          Analysis

       The Immigration and Naturalization Act (“INA”) provides that an employee

who serves “in a managerial or executive capacity” may qualify for a preference visa.

8 U.S.C. § 1153(b)(1)(C). To secure such a visa, a firm must submit a petition showing

that an employee “primarily” engaged in managerial or executive activities in his

prior position and will continue to do so in the United States. 8 C.F.R. § 204.5(j). The

employer bears the burden of establishing that its employee satisfies this

requirement.     Kong Hong USA Inc. v. Chertoff, No. C-06-00804EDL, 2006 WL

3068876, at *1 (N.D. Cal. Oct. 27, 2006) (citing 8 U.S.C. § 1361)).

       Here, the Agency denied Pride’s petition because it concluded that the “broad

and vague list of [the beneficiary]’s job duties” obscured whether he “will be or has

been employed in a primarily executive capacity.” 2 R. at 9. It is well-established that

“general descriptions of business-related tasks . . . do not demonstrate that a

beneficiary’s proposed duties are primarily managerial or executive.” Khamisani v.

Holder, No. CIV.A. H–10–0728, 2011 WL 1232906, at *7 (S.D. Tex. Mar. 31, 2011).



2       The record also reveals that “an I-140 [form] was previously filed on the beneficiary’s
behalf and was denied in 2003 due to the prior petitioner’s inability to respond sufficiently to
a request for evidence.” Defs.’ Mem. Supp. Mot. Summ. J. (“Defs.’ Mot.”) at 4 n.2, ECF No.
12 (citing R. at 367). Pride “strongly objects” to any consideration of this evidence as
“completely irrelevant to the matter at hand.” Pl.’s Reply at 5, ECF No. 16. Because there
is no indication that the Agency relied on the 2003 denial when reaching its decision, neither
will the Court.



                                               5
At a minimum, a petitioner must describe “how, when, where, and with whom [the

employee’s] duties occurred.” Fedin Bros. Co. v. Sava, 724 F. Supp. 1103, 1108

(E.D.N.Y. 1989). Without those details, a firm cannot “prove that the [beneficiary’s]

duties [are] mostly managerial or executive.” Shine’s Ranch Corp. v. Ridge, No.

CA3:04–CV–2371–R, 2005 WL 1923595, at *3 (N.D. Tex. Aug. 10, 2005).

        In urging the Court to set aside the Agency’s decision, Pride’s primary

argument is that the job descriptions it submitted “are specific and demonstrate

executive capacity.”3 Pl.’s Mot. at 10. In support, Pride highlights the twenty-nine

bullet points it elaborated to describe Vadakeveetil’s previous position at Pride Dubai.

Id. Representative examples include:

    •   “Developed a strategic plan to advance PRIDE FINANCIAL’S mission and

        objectives and to promote revenue, profitability, and growth as an

        organization.” R. at 174.

    •   “Established and maintained risk control procedures for the commodity

        exchange business and platform development which meet internationally

        recognized standards.” Id.

    •   “Periodically evaluated outsourcing arrangements of some of the operations of

        the software division of PRIDE FINANCIAL.” Id. at 175.

    •   “Promoted a culture that reflects the organization’s values, encourages good

        performance, and rewards productivity.” Id.



3     In its briefing, Pride argues that Vadakeveetil acted and will act as an executive, not
a manager. See, e.g., Pl.’s Mem. Supp. Mot. Summ. J. (“Pl.’s Mot.”) at 8, ECF No. 12-2.



                                             6
The bullet points listing Vadakeveetil’s current duties follow a similar pattern. See

id. at 128–29.

      But such inexact descriptions generally are insufficient to establish that an

employee acts in an executive capacity. See, e.g., Kong Hong, 2006 WL 3068876, at

*3 (finding that descriptions such as “formulat[ing] strategic plans and goals” and

“streamlin[ing] petitioner’s focus on wholesale distribution of the overseas company's

herbal products” were not enough to satisfy the executive or managerial capacity

requirement); Tsiva, Inc. v. Attorney Gen., Dep’t of Justice, No. 3:12-CV-631-J-34PDB,

2014 WL 6675607, at *8 (M.D. Fla. Nov. 24, 2014) (descriptions such as “directs,

manages, and trains the first-line managers/supervisors” not sufficient); Saga

Overseas, LLC v. Johnson, 200 F. Supp. 3d 1341, 1348 (S.D. Fla. 2016) (descriptions

such as “supervising employees at the end of the day” and “planning special activities”

not sufficient); Grinin v. Johnson, 224 F. Supp. 3d 525, 533 (S.D. Tex. 2016)

(descriptions such as “[p]repar[ing] and send[ing] weekly [report] to the Board of

Directors in Russia” not sufficient). Although Defendants have called attention to

this line of cases, Pride has failed to distinguish or even acknowledge it. See Defs.’

Mot. at 12 (citing Saga, 200 F. Supp. 3d at 1348).

      Furthermore, contrary to Pride’s suggestion, its list of bullet points does not

necessarily include only those tasks that an executive would perform. In fact, “many

of the descriptions are sufficiently vague that a person performing the described tasks

could be a [middle or lower level] manager,” who would not qualify for a preference

visa. Tianhai Elec. N. Am., Inc. v. Johnson, No. 14-CV-10016, 2015 WL 12731911, at




                                          7
*4 (E.D. Mich. Dec. 8, 2015). For example, “evaluat[ing] outsourcing arrangements”

could fall within the purview of a junior analyst, rather than an executive. R. at 175.

Likewise, “maintain[ing] risk control procedures” might be the responsibility of a

mid-level employee, not an executive, depending on what those procedures entail. Id.

at 174. And, the very fact that we do not know what exactly Pride means by “risk

control procedures” only illustrates the insufficiency of its descriptions.

      Nor does Vadakeveetil’s place in Pride Dubai’s organizational structure show

that he acted in an executive capacity. Pride does point out that Vadakeveetil served

as Manager Director of its parent company, which employed over 1,000 people in

2016. See R. at 170–71; In re G-Inc., Adopted Decision, 2017-05, 2017 WL 5267470,

at *4 (AAO Nov. 8, 2017) (considering firm size when deciding whether a petitioner

has met its burden). But an impressive title alone does not confer executive status.

See, e.g., Kong Hong, 2006 WL 3068876, at *2 (rejecting a petition on behalf of a

company’s president); Fedin Bros., 724 F. Supp. at 1105 (same).               And Agency

regulations provide that “[a]n individual shall not be considered to be acting in a

managerial or executive capacity merely on the basis of the number of employees that

the individual . . . directs or has directed.” 8 C.F.R. § 204.5(j)(4)(ii). The upshot is

that neither Vadakeveetil’s title nor Pride Dubai’s size are enough to establish

conclusively that he served in an executive capacity at Pride.

      Of course, it is quite possible that, as Pride’s CEO, Vedakeveetil may well have

acted in an executive capacity. Had Pride expounded upon the clients Vedakveteetil

maintained, the strategic decisions he made, and the budget dollars he managed, that




                                           8
may have gone a long way towards satisfying the INA’s criteria.              As it stands,

however, the administrative record is devoid of those details. Indeed, even after

reviewing the task descriptions provided by Pride, the Court “still does not know what

[the beneficiary]’s job actually entails.” Tianhai, 2015 WL 12731911, at *4. And,

while Pride filed many other documents, few supply specifics about Vadakeveetil’s

duties. As a result, the Court cannot conclude that the agency’s decision “runs

counter to the evidence before the agency, or is so implausible that it could not be

ascribed to a difference in view or the product of agency expertise.” Orchard Hill, 893

F.3d at 1024.

       Although Pride advances three other arguments for setting aside the Agency’s

decision, none carry the day. First, Pride questions “whether USCIS reviewed the

documents [submitted] in response to the RFE.”4 Pl.’s Mot. at 4. For example, Pride

posits that the Agency “ignore[d] the 29 distinct tasks given to explain the executive

role the Beneficiary [Vedakeveetil] plays.” Id. at 13. This is incorrect. In fact, the

Agency quoted all twenty-nine task descriptions. See R. at 6–9. And, although the

agency does not discuss every document Pride filed, it analyzes those that are most

likely to shed light on Vedakeveetil’s duties, such as the job descriptions and

organization charts. Id.




4       Relatedly, Pride makes much of the Agency’s observation that the beneficiary filed a
letter on his own behalf, rather than having someone else at the company respond to the
RFE. See Pl.’s Reply at 2, ECF No. 16. But nothing in the Agency’s decision turns on that
observation. Notably, the Agency never stated that it would ignore or discount Pride’s
documentation on that basis. See R. at 1–10.



                                             9
      Second, Pride contends that CEOs should be given leeway to submit vague

descriptions because of the “high-level, big picture” nature of their duties. Pl.’s Reply

at 4. “USCIS must look at the job descriptions from the perspective of the real world,”

Pride argues, “where executives do not punch time clocks and keep track of every

minute of the day.” Pl.’s Mot. at 14. Maybe so, but the Agency’s decision does not call

for CEOs to punch a clock.       Rather, it simply asks firms to supply a detailed

description of their CEOs’ responsibilities. The Agency did not clearly err when it

concluded that Pride’s failure to do so raised questions about whether Vadakeveetil’s

role is as high-level as his employer claims. See Fedin Bros., 724 F. Supp. at 1108

(requiring a petitioner to disclose “how, when, where, and with whom [the executive’s]

duties occurred”).

      Third, Pride challenges the Agency’s interpretation of Pride’s organization

chart. See R. at 234. That chart depicts eleven future employees—such as help-desk

staff members—who will report directly to Vadakeveetil. Id. Citing the chart, the

Agency predicted that “the beneficiary [will] spend[ ] much of his time performing

non-qualifying duties to hire and train subordinates.” Id. at 5. Pride counters that

the job description it submitted called for the CEO to “oversee this expansion of the

company, but did not say that he would directly be the person supervising non-

professional employees.”     Pl.’s Reply at 4.    That may be true, but it was not

unreasonable for the Agency to infer from Vadakeveetil’s position in the chart that

he will be responsible for training relatively low-level employees. That cuts against

Pride’s assertion that he will act in an executive capacity. See 8 C.F.R. § 204.5(j)(4)(i)




                                           10
(“A first-line supervisor is not considered to be acting in a managerial capacity merely

by virtue of his or her supervisory duties unless the supervised employees are

professional.”).

       In sum, Pride has failed to demonstrate by a preponderance of the evidence

that the Agency’s decision to deny its visa petition was arbitrary and capricious.

                                     Conclusion

       For the reasons given above, the Defendants’ motion for summary judgment

[13] is granted and Pride’s competing motion [12] is denied. This case is terminated.



IT IS SO ORDERED.                       ENTER: 2/20/20


                                        __________________________________
                                        John Z. Lee
                                        United States District Judge




                                          11
